PER CURIAM.
We are here concerned with an appeal from a 'final' decree quieting title based upon adverse possession. Appellants and appellee are agreed that the cause is governed by the provisions of Section 95.-19, Fla.Stat., F.S.A. All of the assignments of error question the sufficiency of the evidence “as a whole to support the finding” that the plaintiff had acquired title by adverse possession. The principal challenges of the appellants were (1) the evidence did not support the finding of adverse possession because of a failure of the plaintiff to demonstrate an intention to hold adversely, and (2) there was not' adequate' evidence upon which to find that the land had been “usually cultivated or improved” as required by the statute above mentioned. Without discussing the evidence in detail it is sufficient to point out that we have examined the record in the light of the objections presented and find that the assignments of error are not well founded.
Affirmed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, TL, concur.